Order entered May 17, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00340-CR

                               BRIAN MARTIN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                           Trial Court Cause No. 31995CC

                                         ORDER
                 Before Chief Justice Wright and Justices Myers and Brown

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE